Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 
Status of Claims
Applicant’s response, filed 1/11/2021, to the Office action mailed 7/10/2020 (hereinafter “the previous Office action”) is acknowledged.  Applicant presented arguments in response to the Office action. 
  Claims 35-40 are pending and are presently under consideration.
Applicants' arguments have been fully considered but they are not persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly 

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Proehl et al. (U.S. Patent Application Pub. No. 2005/0239845 A1; previously cited); hereinafter “Proehl”.
The applied reference has a common joint inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 706.02(l)(1) and 706.02(l)(2). 
Instant claim 35 is directed to a formulation in a capsule dosage form, comprising about 20 mg of omeprazole or a salt thereof; about 1100 mg of sodium bicarbonate; croscarmellose sodium; and magnesium stearate, wherein upon oral administration of the capsule to a fasted human subject, a Tmax of the omeprazole or salt thereof is 
Proehl discloses a capsule formulation comprising:
20 mg omeprazole
Buffering agents comprising 500 mg magnesium hydroxide and 250 mg sodium bicarbonate
10 mg metoclopramide
50 mg Ac-Di-Sol® (croscarmellose sodium) (5.7% of the formulation)
30 mg Klucel™
10 mg magnesium stearate (1.1% of the formulation)
The above formulation is filled into a hard gelatin capsule.  See paragraph [0257] and Table 6.A.  The open language of claim 35 allows for the inclusion of additional agents in the formulation.
The above formulation differs from the formulation of instant claim 35 in the amount of the sodium bicarbonate buffer.
Proehl, at para. [0042], teach:
Compositions are provided as described herein, where the buffering agent is sodium bicarbonate and is present in about 0.1 mEq/mg proton pump inhibitor to about 5 mEq/mg proton pump inhibitor.  Compositions are provided as described herein, where the buffering agent is a mixture of sodium bicarbonate and magnesium hydroxide, and each buffering agent is present in about 0.1 mEq/mg proton pump inhibitor to about 5 mEq/mg proton pump inhibitor.

supra).  Furthermore, the amount of sodium bicarbonate used is taught to be 0.1 mEq/mg proton pump inhibitor to about 5 mEq/mg proton pump inhibitor (supra).  Accordingly, for the formulation comprising 20 mg of omeprazole, the range of sodium bicarbonate would be 2 mEq to 100 mEq (i.e. 168 mg to 8401 mg).  13 mEq is 1092 mg sodium bicarbonate.  Also see paragraphs [0135] to [0140].
With regard to the limitation of claim 35 which states “wherein upon oral administration of the capsule to a fasted human subject, a Tmax of the omeprazole or salt thereof is obtained within 60 minutes after administration on day 1; and an initial serum concentration of the proton pump inhibitor is greater than 300 ng/ml within 45 minutes after administration”, Proehl discloses that compositions are provided that, upon oral administration to a subject the “proton pump inhibitor reaches a maximum serum concentration within about 1 hour after administration of a single dose of the composition.”  See, e.g., paragraph [0032] and claim 10.  At paragraph [0198] it is disclosed that an embodiment provides for a composition which is “administered to the subject in an amount to achieve a measurable serum concentration of a non-acid degraded or non-acid reacted proton pump inhibiting agent greater than about 300 ng/ml within about 45 minutes after administration of the composition.”
The above formulation reads on instant claim 37 (i.e., 5.7% croscarmellose sodium is within the claimed range of about 2-8%).  The above formulation reads on i.e., 1.1% magnesium stearate is within the claimed range of about 0.5-3%).  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)
Instant claim 39 is directed to the formulation of claim 35, further comprising gelatin.  This limitation is met by the hard gelatin capsule used for the disclosed formulation.
Instant claim 40 is directed to the formulation of claim 35, wherein the omeprazole is micronized.
Proehl teach that omeprazole has poor water solubility, using micronized omeprazole would aid in the rapid absorption of the drug.  See paragraphs [0124] to 0129] and in particular, [0127].

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant argues that “Proehl is uniformly directed to compositions containing a proton pump inhibitor, a buffering agent and a prokinetic agent [emphasis by Applicant].”  Applicant states “Prokinetic agents are a class of drugs that promote motility with the gastrointestinal tract. They generally have the ability to enhance esophageal peristalsis and accelerate gastric emptying … [T]he presence of the prokinetic agent(s) can impact the absorption of other components of the composition and the pharmacokinetic properties of the composition. The Office fails to provide 
The Examiner respectfully disagrees.  As evidence that metoclopramide would not significantly affect the pharmacokinetic properties of the proton pump inhibitor of the compositions of Proehl, the Examiner provides a publication of Howden and Reid (hereinafter “Howden”).  Howden ("The effect of antacids and metoclopramide on omeprazole absorption and disposition", British Journal of Clinical Pharmacology, Vol. 25, June 1988, pp. 779-781) teaches that the disclosed human clinical study of the effect of antacids and metoclopramide on omeprazole absorption and disposition “did not detect any significant alterations in tmax, Cmax or AUC for omeprazole when it was given with antacid or following metoclopramide. There was, however, a tendency for tmax to fall with both antacid and metoclopramide.”  See all of page 780, in particular, left column, 1st full paragraph, and Table 1.  Furthermore, even if the metoclopramide has an effect on the pharmacokinetics (which the Examiner does not concede), the pharmacokinetics disclosed by Proehl still meet the instant claims (supra).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35, 37, 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 9 and 10 of U.S. Patent No. 8,815,916 B2 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to capsule formulations comprising omeprazole (including micronized omeprazole), sodium bicarbonate, croscarmellose sodium and magnesium stearate, wherein upon oral administration of the capsule to a fasted human subject, a Tmax of the omeprazole or salt thereof is obtained within 60 minutes after administration on day 1; and an initial serum concentration of the proton pump inhibitor is greater than 300 ng/ml within 45 minutes after administration.  The amounts of each component of the instantly claimed and patented claims are either the same or closely overlap.

Response to Arguments
Applicant has requested that the rejection be held in abeyance until all other rejections are withdrawn.  The rejection is therefore maintained.

Conclusion
Claims 35-40 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629          

/SAVITHA M RAO/Primary Examiner, Art Unit 1629